Citation Nr: 1545703	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  06-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested as chronic fatigue, pain, poor memory and concentration, to include as secondary to service-connected Hodgkin's disease, stage two, status-post radiation therapy and splenectomy.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to December 1987 and from September 1990 to June 1991.  He also served in the National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran's claim for entitlement to service connection for chronic fatigue pain, poor memory and concentration. 

In January 2007, the Veteran testified at a Board video conference hearing at the RO before a Veterans Law Judge (VLJ); a copy of the hearing transcript is associated with the record.  

In October 2007, October 2008, and February 2010, the Board remanded the matter to the RO for additional development.   While on appeal, the Veteran died in May 2011.

Thereafter, in June 2011, the appellant on behalf of the Veteran's minor children submitted an Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child (VA Form 21-534), which may be construed as a request to be substituted as the appellant.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, in April 2012, the agency of original jurisdiction (AOJ) determined the appellant was a proper substitute claimant.  

The issues of entitlement to service connection for a bone condition of the bilateral feet and tinnitus, as well as entitlement to a compensable rating for hearing loss were also remanded by the Board in February 2010 for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued to the appellant in March 2015.  However, she failed to submit a substantive appeal.  As such, these matters are no longer in appellate status.  

The Board notes that the VLJ who conducted the Veteran's January 2007 Board video conference hearing is no longer employed by the Board.  In July 2015, the Board sent a letter to the appellant giving her an opportunity to request a Board hearing before another VLJ.  However, the appellant did not request such hearing. 


FINDING OF FACT

A disability manifested as chronic fatigue, pain, poor memory and concentration is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected Hodgkin's disease, stage two, status-post radiation therapy and splenectomy.



CONCLUSION OF LAW

The criteria for service connection for a disability manifested as chronic fatigue, pain, poor memory and concentration, to include as secondary to service-connected Hodgkin's disease, stage two, status-post radiation therapy and splenectomy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In his October 2004 claim, the Veteran asserted that he suffered from chronic fatigue, pain, poor memory and concentration associated with his Hodgkin's disease.  In November 2004, prior to the initial rating decision on appeal, the Veteran was sent a letter that provided information as to what evidence was required to substantiate his service connection claim on a secondary basis and of the division of responsibilities between VA and a claimant in developing an appeal.  A subsequent March 2006 letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  The Board recognizes that that this notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that the Veteran did not receive notice on the information and evidence necessary to substantiate his claim on a direct basis prior to the initial adverse adjudication of his claim.  However, the Veteran's statements of record and Board hearing testimony clearly show that he believed his fatigue was secondary to and/or associated with his service-connected Hodgkin's disease.  As such, the Board finds no prejudice in this case as neither the Veteran nor the appellant has at any time asserted that his claimed disability was directly related to service.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assistance with the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA treatment, Social Security Administration (SSA) records and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim on appeal.   

The Veteran was most recently scheduled for a VA examination in January 2011.  The electronic record documented that the Veteran failed to appear at this examination.  There is no indication that notice of this examination was sent to the wrong address.  A notation in the record also indicated that numerous calls were made to the Veteran to reschedule with no response.  The Veteran never requested that the examination be rescheduled prior to his death in May 2011.    

In its prior remand, the Board advised the Veteran that failure to report for an examination without good cause may have adverse consequences on his claim. When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his claim for service connection must be decided on the basis of the other relevant evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty to assist a veteran in the development of a claim, such veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, as the Board must base its decision on the current evidence of record without the benefit of a VA medical opinion.

In January 2007, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the January 2007 hearing, the VLJ noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include a current disability and a nexus between such and the Veteran's service-connected Hodgkin's disease as required for secondary service connection.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The appellant has not asserted that there was any prejudice with regard to the conduct of the hearing.  Again, she elected not to appear at a new Board hearing.  Moreover, the Board remanded the case in October 2007, October 2008 and February 2010 so that additional medical opinions could be obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board previously remanded this case in October 2007, October 2008 and February 2010 in order to afford the Veteran an adequate VA examination with medical opinion.  As discussed above, the Veteran failed to report to the most recently scheduled VA examination in January 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As chronic fatigue, pain, poor memory and concentration are not any of the disorders enumerated under 38 C.F.R. § 3.309(a), service connection cannot be established based on pertinent symptomatology alone.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The current appeal involves service connection for disabilities claimed to manifest as chronic fatigue, pain, poor memory and concentration.  Prior to his death, in his statements of record and at the Board hearing, the Veteran contended that these symptoms are secondary to his service-connected Hodgkin's disease.  He has not set forth a theory of direct service connection and has not indicated that any of his claimed symptoms had onset in service.  

Along these lines, service treatment records are silent with respect to any findings of a chronic disability manifested as chronic fatigue, pain, poor memory and concentration.  A September 1990 service treatment record noted that the Veteran presented with coughing, fatigue and green sputum.  The impression was upper respiratory infection with no mention of any chronic disability associated with the fatigue symptom.  In an April 1991 Report of Medical History, the Veteran reported frequent trouble sleeping; however, a physician's note indicated that sleep trouble had resolved.  In the contemporaneous service examination, no objective findings of chronic fatigue, pain, poor memory and concentration were observed.  Moreover, a May 1991 physical examination prior to discharge was silent with respect to any objective findings of chronic fatigue, pain, poor memory and concentration.

In September 1993, following active duty, the Veteran was diagnosed with Hodgkin's disease.  Post-service VA treatment records showed that the Veteran presented with complaints of fatigue in August 2000, but there was no evidence to support that Hodgkin's had returned.  Follow up VA treatment records and SSA records continued to show complaints of fatigue.  

The Veteran filed his claim for service connection in October 2004.  At that time, he asserted that he suffered from chronic and severe fatigue associated with his Hodgkin's disease.  

November 2004 statements from the Veteran's mother and then-spouse both indicated that he had trouble sleeping due to his medical conditions, but it was unclear specifically what conditions were causing the sleep disturbance.  In a January 2005 statement, the Veteran reported that he could not sleep because of his back pain.  

At the January 2007 Board hearing, the Veteran testified that he felt that his symptoms of chronic fatigue, pain, poor memory and concentration were related to his Hodgkin's disease. 

In December 2007, a medical opinion was obtained from a VA endocrinologist who determined that there was no evidence of an endocrinological cause of chronic fatigue based on review of some laboratory findings.  The endocrinologist gave other possible causes for the fatigue including sleep apnea, possible hepatitis, possible significant physical deconditioning due to back pain and possible rheumatological disease.    

The Veteran was also afforded a VA mental disorders examination in January 2008 to determine whether he had a chronic disorder manifested by chronic pain, poor memory and concentration.  After examining the Veteran, the examiner diagnosed polysubstance dependence and personality disorder, which were not service-related diagnoses.  The examiner indicated that the Veteran's symptoms of insomnia, poor memory, difficulty concentrating and fatigue were explained by his diagnosis of polysubstance dependence and it was not likely that these symptoms emerged from any period of active duty.  Further, there appeared to be no proximal association between the Veteran's current complaints and his treatment for Hodgkin's disease in 1993, as he dated his insomnia back to 2002.  In an addendum opinion, the same examiner determined that the Veteran's insomnia symptoms were related to his polysubstance dependence.  

In October 2008, the Board remanded the case for another VA examination and opinion because there was no indication that the December 2007 VA examiner had reviewed the record, conducted a physical examination, or whether further evaluation by a different specialist in lymphatic disorders was needed  

The Veteran underwent another VA examination in March 2009.  At this examination, the Veteran reported that his symptoms had not begun in service, but following his treatment for Hodgkin's.  The March 2009 VA examiner, an oncologist, opined that the Veteran "is considered cured of [his service-connected Hodgkin's] disease."  The examiner also opined that "non-specific symptoms like headache, fatigability, vision problems, poor memory and pain...can be explained by [the Veteran's] history of arthritis, [and] are unlikely to be related to [his] Hodgkin's disease which he was cured of."  From an oncology standpoint, the examiner felt the symptoms complained of were not caused or aggravated by the Veteran's Hodgkin's.  However, the VA examiner also raised the possibility that a treatment for Hodgkin's disease, called Mantle Field radiation, may have caused the Veteran's chronic fatigue syndrome.  Specifically, he wrote that "I can't comment [on whether] Mantle Field radiation can cause widespread arthritis causing [the Veteran's] symptoms, [and] I would recommend [that a] Radiation Oncology [clinician] comment on this."  

The Veteran was scheduled to be examined by a radiation oncology specialist in January 2011, as suggested by the March 2009 VA examiner, but failed to report. 

The Veteran did, however, report to a March 2011 VA Gulf War examination in association with separate claims, including sleep disturbance and joint pain, based on his service in the Southwest Asia theatre of operations.  At his examination, the Veteran reported that his joint pain began after his treatment for Hodgkin's in 1993.  The examiner determined that the Veteran's complaint of sleep disturbance had a clear and specific etiology, specifically, a diagnosis of dyssomnia.  He further explained that the Veteran had multiple medical and mental health problems that may cause this disorder.  The examiner further indicated that the Veteran's complaint of decreased concentration was associated with such diagnosis.  The examination report further indicates that the Veteran's complaint of fatigue was associated with diagnoses of hepatitis, GERD, and chronic esophagitis and gastritis.

The Board now turns to whether service connection for a disability manifested as chronic fatigue, pain, poor memory and concentration is warranted.  All theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As the Veteran failed to report for a VA examination that was scheduled in an effort to develop his claim, the Board must rely on the current evidence of record.  

Initially, the Board must find that service connection for a disability manifested as chronic fatigue, pain, poor memory and concentration on a direct basis is not warranted.  The current evidence of record indicates that the Veteran's claimed chronic fatigue, pain, poor memory and concentration are merely symptoms of other disorders (e.g. hepatitis, polysubstance abuse, and dyssomnia).  Further, service treatment records are silent with respect to any underlying chronic disability manifested by chronic fatigue, pain, poor memory and concentration.  Moreover, there is no competent medical evidence linking any such symptoms directly to service.  In this regard, the December 2007 VA examiner attributed the Veteran's fatigue to numerous other possible causes and/or disorders; none of which have been attributed to his service.  Likewise, the January 2008 VA examiner found that the Veteran's symptoms were attributed to his polysubstance dependence, which again was not related to service.  Again, another VA examination was scheduled to further develop the Veteran's claim, to include on a direct basis, but the Veteran failed to report.  His failure to cooperate with VA made it impossible to obtain the evidence that was the aim of the planned examination.

The Board notes that the Veteran reports that his symptoms began after service, in 1993 after his initial treatment of Hodgkin's disease.  The first post-service medical evidence showing complaints of fatigue is dated in August 2000, over nine years after the Veteran's discharge from active service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least two to nine years after service.  This long period without problems weighs against the claim.  Moreover, prior to his death, the Veteran primarily asserted that his symptoms of chronic fatigue, pain, poor memory and concentration were related to his service-connected Hodgkin's disease and provided no lay evidence of any direct relation to active service.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, neither the appellant nor the Veteran prior to his death is competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and any opinion of the appellant and/or Veteran are nonprobative evidence and outweighed by the remaining evidence of record.  See Davidson, supra; Jandreau, supra. 

The Board now turns to whether the claim may be allowed on a secondary basis.  On this question, again, while the Board attempted to obtain an additional medical examination with opinion, the Veteran failed to report.  His failure to cooperate with VA made it impossible to obtain the evidence that was the aim of the planned examination.  As such, there is no competent and probative medical evidence linking the Veteran's claimed chronic fatigue, pain, poor memory and concentration to his service-connected Hodgkin's disease.  Again, the December 2007 and January 2008 VA examiner's attributed the Veteran's symptoms to unrelated and non service-connected disorders.  Moreover, the most recent VA examiner in March 2009 opined that as the Veteran's Hodgkin's disease was considered cured, the non-specific symptoms like fatigue, poor memory and pain were neither caused nor aggravated by his Hodgkin's disease.  

Again, the Board has also considered the appellant's statements as well as the Veteran's prior to his death.  However, given that they do not have any special medical expertise, the Board must find that they are not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the competent and persuasive medical evidence of record, service connection is also not warranted on a secondary basis. 

Finally, the Board recognizes that the Veteran had service in the Southwest Asia theatre of operations and, in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R.  § 3.317.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R; § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016.  

In the instant case, there is no competent lay or medical evidence indicating that the Veteran's complaints of fatigue, poor memory and concentration constituted an undiagnosed illness pursuant to 38 U.S.C.A. § 1117.  Further, the Veteran's claims of sleep disturbance and joint pain, based on his service in the Southwest Asia theatre of operations, were denied in an April 2011 rating decision.  A notice of disagreement was not filed with respect to these matters and in a January 2012 determination the RO notified the appellant that the Veteran was not entitled to any accrued benefits.  As such, these matters are not currently before the Board.  

In conclusion, the preponderance of the evidence is against the claim for a disability manifested by chronic fatigue, pain, poor memory and concentration, on a direct and/or secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 



ORDER

Service connection for a disability manifested as chronic fatigue, pain, poor memory and concentration, to include as secondary to service-connected Hodgkin's disease, stage two, status-post radiation therapy and splenectomy, is denied.




____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


